Exhibit 10.1

Universal Insurance Holdings, Inc.

 

Bradley I. Meier    August 23, 2012         President and Chief Executive
Officer    Universal Insurance Holdings, Inc.    1110 West Commercial Boulevard
   Fort Lauderdale, Florida 33309   

Amendment to Employment Agreement

Dear Brad:

Reference is hereby made to the Employment Agreement, dated August 11, 1999, as
amended (the “Employment Agreement”), between you and Universal Insurance
Holdings, Inc. (the “Company”). Capitalized words used in this letter that are
not otherwise defined have the meanings assigned to such words in the Employment
Agreement.

The Employment Agreement is hereby amended as follows:

 

  1. Effective as of August 1, 2012 (the “Amendment Date”), all provisions
related to the establishment and periodic increase in your annual rate of Base
Salary are deleted from the Employment Agreement and replaced by the provisions
in Paragraphs 2 through 5 of this letter.

 

  2. Effective as of the Amendment Date, your annual rate of Base Salary from
the Company shall be $2,144,169.

 

  3. Effective January 1, 2013, your annual rate of Base Salary shall increase
by 7.25% over the rate in effect immediately prior to such date.

 

  4. Effective January 1, 2014, your annual rate of Base Salary shall increase
by 7.25% over the rate in effect immediately prior to such date.

 

  5. Except as provided above, unless the Compensation Committee and the Board
of Directors of the Company provide otherwise subsequent to the date of this
letter, you will not be eligible for or entitled to any increases in the rate of
your Base Salary during the period of your employment with the Company. The
salary increases described above will apply only if you remain in the full-time
employment of the Company through the applicable effective date of the increase
in Base Salary. In the event you are entitled to severance or other compensation
from the Company following your termination of employment that is calculated
with reference to your Base Salary, such amounts shall be based solely upon your
annual rate of Base Salary in effect at the time of your termination of
employment.

 

1



--------------------------------------------------------------------------------

  6. This letter does not constitute an extension or renewal of the Term for
purposes of Section 2 of the Employment Agreement or an extension of the
Employment Agreement. Except as provided herein, the Employment Agreement shall
remain in full force and effect.

In consideration of your agreement to the provisions outlined above,

Please indicate your agreement with the terms above by signing the attached copy
of this letter and returning it to the Company, attention of the undersigned.

 

UNIVERSAL INSURANCE HOLDINGS, INC. By:  

/s/ George R. De Heer

Title: Chief Financial Officer

 

ACCEPTED AND AGREED: /s/ Bradley I. Meier

 

2